Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.

Response to Amendment
The Amendment filed 9/7/2022 has been entered.  Claims 1, 4-5, 7, 10-13, 16 and 20 are amended.  Claims 1-20 are pending in the application. 

Claim Objections
	Claim 4 is objected to because of the following informalities:
	Claim 4, line 3 in the claim limitations “in the composing region” should be --in a composing region-- as otherwise there is insufficient antecedent basis for the claim.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 4 and 6, “composing region updater configured to detect” wherein “composing region updater” is used as a generic placeholder coupled with functional language “configured to detect” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 5, “text predictor configured to compute” wherein “text predictor” is used as a generic placeholder coupled with functional language “configured to compute” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specifications shows that the following appears to be the corresponding structure described in the specifications for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
[0014] indicates that the “composing region updater” 110 and “text predictor” 116 are components within text input system 108 which contains a processor and memory per FIG. 1.  [0051] FIG. 8 show both “composing region updater” and “text predictor” reside in memory and that the processor implements functions of FIG. 6 and FIG. 7 that shows flow diagrams of the operation at the “composing region updater” and the “text predictor”, thus the “composing region updater” and “text predictor” are interpreted to be implemented by the processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlen, US 8,712,931 A1, in view of Clements et al. (hereinafter Clements), US 2015/0317069 A1.

Regarding independent claim 1, Wahlen teaches a text input system for inputting text to a computing device (3:37-49 text messaging software application (a text input system) that accepts user typed input (inputting text) executing on device 100 (to a computing device)) comprising: 
a memory for receiving a plurality of text items input by a user for input into the computing device (3:63-4:20 a data store (comprising a memory) on the device stores the input repository utilized by the computing device (the computing device) detecting that user text input has been received (for receiving), the plurality of input items (a plurality of text items) are classified within the input repository and used to infer the user’s intended final user input in light of characters that have already been input by the user (input by a user for input into)); 
a composing region updater configured to: detect a designated symbol adjacent to one of the plurality of text items input by the user; based on the designated symbol, trigger a commitment to the one of the plurality of text items adjacent to the detected designated symbol (3:50-62 all text entry on the computing device is handled by operating system level API (wherein operating system level API equates to a composing region updater) that analyzes the user’s input of typed characters (one of the plurality of text items input by the user) and upon entry of a terminating character (configured to detect), e.g. a period (a designated symbol adjacent to), replaces the user’s typed characters with the predicted input; wherein upon entry of a period (based on the designated symbol) predicted input is triggered to replace (trigger a commitment to) the user’s typed characters (the one of the plurality of text items adjacent to the detected designated symbol));
detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user, and based on the detected corrective action, automatically replace the associated text that is incorrect with predictive text (3:50-62 all text entry on the computing device is handled by operating system level API that analyzes the user’s input of typed characters and upon entry of a terminating character, e.g. a period, replaces the user’s typed characters with the predicted input, 5:14-33 In the case of a user override, entry of an override trigger is detected, such as using the backspace key to delete a suggested input that automatically replaced the user text input immediately after a suggested input was presented…wherein an override trigger is an indication that the suggested input may have been inappropriate, 5:60-61 In step 380, if appropriate, a second suggested input may be presented using the output element of the device, as with the suggested text; this suggest that the operating system level API in the case of a user override detects the backspace key (detect a backspace) to trigger deleting (as a corrective action acting to correct) a suggested input (associated text) that may have been inappropriate (that is incorrect) within the user’s typed characters (within the one of the plurality of text items input by the user) wherein the user override using the backspace key results (and based on the detected corrective action) in a second suggested input (with predictive text) is presented automatically to replace the inappropriate suggested text (automatically replace the associated text that is incorrect)).
Wahlen does not expressly teach a text predictor configured to: compute a prediction comprising predictive text items that include the detected designated symbol; and append the detected designated symbol to the predictive text.
However, Clements teaches a text predictor configured to: compute a prediction comprising predictive text items that include a detected designated symbol ([0229] Once the undo button has been selected, it may be desirable for the system to disable automatic prediction selection and/or the prediction generation and display…The prediction replacement boundary may be the selection of a…period or punctuation mark, [0230] For an example, if “hrllo.” is replaced with “Hello.”, the selection of the undo button may revert the text displayed in the typing pane to “hrllo.”…delete/backspace which may be the same button as delete/undo; this suggests the system has automatic prediction generation (a text predictor) that predicted “Hello.” (configured to compute a prediction) wherein “Hello.” is a predicted replacement (comprising predictive text items) that includes a detected prediction replacement boundary “.” period or punctuation mark (that include a detected designated symbol)); and append the detected designated symbol to a predictive text ([0229] The prediction replacement boundary may be the selection of a…period or punctuation mark, [0230] For an example, if “hrllo.” is replaced with “Hello.”, the selection of the undo button may revert the text displayed in the typing pane to “hrllo.”; this suggests that “Hello.” comprises “Hello” that is predicted and an appended period or punctuation mark replacement boundary that was detected (and append the detected designated symbol)).
 Because Wahlen and Clements address the issue of responding to a user interaction with a backspace button to correct suggested input that is incorrect, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of a text predictor configured to: compute a prediction comprising predictive text items that include a detected designated symbol; and append the detected designated symbol to a predictive text, as suggested by Clements, into Wahlen’s text input system, with a reasonable expectation of success, such that Wahlen’s system is further modified to include prediction generation that generates a prediction replacement comprising predictive text items that include a designated boundary prediction punctuation mark and the operating system level API that handles an override trigger when a user input of pressing a backspace button is detected is modified such a second suggested text replaces the incorrect text and a second suggested text includes an appended period of the detected replacement boundary in a reverting correction to teach detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user; and a text predictor configured to: compute a prediction comprising predictive text items that include the detected designated symbol; and based on the detected corrective action, automatically replace the associated text that is incorrect with predictive text and append the detected designated symbol to a predictive text.  This modification would have been motivated by the desire to provide the user with a typing pane that is configured to replace the selected prediction by the input entered by the input entered via the entry mechanism (Clements [0015]).

Regarding dependent claim 4, Wahlen, in view of Clements, teach the text input system of claim 1 wherein a composing region updater is configured to detect the designated symbol by detecting a symbol which triggers autocorrection of at least some text items in the composing region (see Wahlen 3:50-62 all text entry on the computing device is handled by operating system level API that analyzes the user’s input of typed characters and upon entry of a terminating character e.g. a period, upon entry of a termination character replaces the user’s typed characters with the predicted input; this suggests that the operating system level API (wherein a composing region updater) that analyzes the user’s input of typed characters detects the typing of a termination character (is configured to detect the design symbol) e.g. a period which triggers (by detecting a symbol which triggers) replacement of the user’s typed characters with predicted input on the text entry of the computing device (autocorrection of at least some text items in a composing region)).  

Regarding independent claim 10, Wahlen teaches a computer-implemented method for inputting text to a computing device (see Wahlen 3:50-58 process 300 (a computer-implemented method) all text entry (for inputting text) on the computing device (to a computing device) is handled by an operating system level application programming interface), the method comprising:
receiving a plurality of text items input by a user for input into the computing device (3:63-4:20 a data store on the device stores the input repository utilized by the computing device (the computing device) detecting that user text input has been received (the method comprising receiving), the plurality of input items (a plurality of text items) are classified within the input repository and used to infer the user’s intended final user input in light of characters that have already been input by the user (input by a user for input into));
detecting a designated symbol adjacent to one of the plurality of text items input by the user (3:50-62 all text entry on the computing device is handled by operating system level API that analyzes the user’s input of typed characters (one of the plurality of text items input by the user) and upon entry of a terminating character, e.g. a period (detecting a designated symbol adjacent to), replaces the user’s typed characters with the predicted input); 
detecting a backspace input by the user as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items, and based on the detected corrective action, automatically replacing the associated text that is incorrect with predictive text (3:50-62 all text entry on the computing device is handled by operating system level API that analyzes the user’s input of typed characters and upon entry of a terminating character, e.g. a period, replaces the user’s typed characters with the predicted input, 5:14-33 In the case of a user override, entry of an override trigger is detected, such as using the backspace key to delete a suggested input that automatically replaced the user text input immediately after a suggested input was presented…wherein an override trigger is an indication that the suggested input may have been inappropriate, 5:60-61 In step 380, if appropriate, a second suggested input may be presented using the output element of the device, as with the suggested text; this suggest that the operating system level API in the case of a user override detects the backspace key (detecting a backspace input by the user) to trigger deleting (as a corrective action acting to correct) a suggested input (associated text) that may have been inappropriate (that is incorrect) within the user’s typed characters (within the one of the plurality of text items) wherein the user override using the backspace key results (and based on the detected corrective action) in a second suggested input (with predictive text) is presented automatically to replace the inappropriate suggested text (automatically replacing the associated text that is incorrect)).
Wahlen does not expressly teach computing a prediction comprising predictive text items that include the detected designated symbol; and append the detected designated symbol to the predictive text.
However, Clements teaches computing a prediction comprising predictive text items that include a detected designated symbol ([0229] Once the undo button has been selected, it may be desirable for the system to disable automatic prediction selection and/or the prediction generation and display…The prediction replacement boundary may be the selection of a…period or punctuation mark, [0230] For an example, if “hrllo.” is replaced with “Hello.”, the selection of the undo button may revert the text displayed in the typing pane to “hrllo.”…delete/backspace which may be the same button as delete/undo; this suggests the system has automatic prediction generation that predicted “Hello.” (computing a prediction) wherein “Hello.” is a predicted replacement (comprising predictive text items) that includes a detected prediction replacement boundary “.” period or punctuation mark (that include a detected designated symbol)); and append the detected designated symbol to a predictive text ([0229] The prediction replacement boundary may be the selection of a…period or punctuation mark, [0230] For an example, if “hrllo.” is replaced with “Hello.”, the selection of the undo button may revert the text displayed in the typing pane to “hrllo.”; this suggests that “Hello.” comprises “Hello” that is predicted and an appended period or punctuation mark replacement boundary that was detected (and append the detected designated symbol)).
 Because Wahlen and Clements address the issue of responding to a user interaction with a backspace button to correct suggested input that is incorrect, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of computing a prediction comprising predictive text items that include a detected designated symbol; and append the detected designated symbol to a predictive text, as suggested by Clements, into Wahlen’s method, with a reasonable expectation of success, such that Wahlen’s method is further modified to include prediction generation that generates a prediction replacement comprising predictive text items that include a designated boundary prediction punctuation mark and the operating system level API that handles an override trigger when a user input of pressing a backspace button is detected is modified such a second suggested text replaces the incorrect text and a second suggested text includes an appended period of the detected replacement boundary in a reverting correction to teach detecting a backspace input by the user as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items; computing a prediction comprising predictive text items that include the detected designated symbol; and based on the detected corrective action, automatically replacing the associated text that is incorrect with predictive text and append the detected designated symbol to a predictive text.  This modification would have been motivated by the desire to provide the user with a typing pane that is configured to replace the selected prediction by the input entered by the input entered via the entry mechanism (Clements [0015]).

Regarding dependent claim 11, Wahlen, in view of Clements, teach the method of claim 10 comprising detecting the designated symbol by detecting a symbol which triggers removal of one or more of the plurality of text items from a composing region and input of the associated text into the computing device (see Wahlen 3:37-58 API analyzes user’s input on the fly, predicts the user’s intended final input and upon entry (comprising detecting) of a terminating character e.g. space, period, comma, or parenthesis (wherein terminating character of a period equates to the designated symbol by detecting a symbol) replaces (which triggers removal of) the user’s typed characters (one or more of the plurality of text items) with predicted input (and input of the associated text into) within the text entry area 124 (from a composing region) of device 100 (the computing device)).  

Regarding dependent claim 13, claim 13 is a method claim that is substantially the same as the text input system of claim 4.  Therefore, claim 13 is rejected for the same reason as claim 4.

Regarding dependent claim 14, Wahlen, in view of Clements, teach the method of claim 10 comprising computing predictions comprising candidate text items and detecting the designated symbol by detecting a symbol which triggers use of one of the candidate text items as the associated text (see Clements [0199] in this disclosure the term ‘prediction’ encompasses prediction based on user input that can be generated using a text prediction engine, [0217] FIG. 11A candidate pane displays predictions 304, 305, 306 (comprising computing predictions comprising candidate text items) wherein automatic selection by user interface 300 of the most-likely prediction (which triggers use of one of the candidate text items as the associated text) of those displayed will occur in response to user inserting a space/period (and detecting the designated symbol by detecting a symbol)).  

Regarding independent claim 16, Wahlen teaches one or more computer storage media comprising computer-readable instructions that, when executed by a computing system, direct the computing system to perform operations comprising (9:48-60 device 100 includes at least one processor (wherein device 100 with one processor equates to a computing system) for executing instructions (comprising computer-readable instructions that when executed by), that can be stored in at least one memory device (one or more computer storage media) that is a type of computer-readable storage media, in order to provide functionality such as that described herein (direct the computing system to perform operations comprising)):
receiving a plurality of text items input by a user for input into the computing device (3:63-4:20 a data store on the device stores the input repository utilized by the computing device (the computing device) detecting that user text input has been received (receiving), the plurality of input items (a plurality of text items) are classified within the input repository and used to infer the user’s intended final user input in light of characters that have already been input by the user (input by a user for input into));
detecting a designated symbol adjacent to one of the plurality of text items input by the user (3:50-62 all text entry on the computing device is handled by operating system level API that analyzes the user’s input of typed characters (one of the plurality of text items input by the user) and upon entry of a terminating character, e.g. a period (detecting a designated symbol adjacent to), replaces the user’s typed characters with the predicted input); and
detecting a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items, and based on the detected corrective action, automatically replacing the associated text that is incorrect with predictive text (3:50-62 all text entry on the computing device is handled by operating system level API that analyzes the user’s input of typed characters and upon entry of a terminating character, e.g. a period, replaces the user’s typed characters with the predicted input, 5:14-33 In the case of a user override, entry of an override trigger is detected, such as using the backspace key to delete a suggested input that automatically replaced the user text input immediately after a suggested input was presented…wherein an override trigger is an indication that the suggested input may have been inappropriate, 5:60-61 In step 380, if appropriate, a second suggested input may be presented using the output element of the device, as with the suggested text; this suggest that the operating system level API in the case of a user override detects the backspace key (detecting a backspace) to trigger deleting (as a corrective action acting to correct) a suggested input (associated text) that may have been inappropriate (that is incorrect) within the user’s typed characters (within the one of the plurality of text items input by the user) wherein the user override using the backspace key results (and based on the detected corrective action) in a second suggested input (with predictive text) is presented automatically to replace the inappropriate suggested text (automatically replacing the associated text that is incorrect)).
Wahlen does not expressly teach computing a prediction comprising predictive text items that include the detected designated symbol; and maintain the detected designated symbol.
However, Clements teaches computing a prediction comprising predictive text items that include a detected designated symbol ([0229] Once the undo button has been selected, it may be desirable for the system to disable automatic prediction selection and/or the prediction generation and display…The prediction replacement boundary may be the selection of a…period or punctuation mark, [0230] For an example, if “hrllo.” is replaced with “Hello.”, the selection of the undo button may revert the text displayed in the typing pane to “hrllo.”…delete/backspace which may be the same button as delete/undo; this suggests the system has automatic prediction generation that predicted “Hello.” (computing a prediction) wherein “Hello.” is a predicted replacement (comprising predictive text items) that includes a detected prediction replacement boundary “.” period or punctuation mark (that include a detected designated symbol)); and maintain the detected designated symbol ([0229] The prediction replacement boundary may be the selection of a…period or punctuation mark, [0230] For an example, if “hrllo.” is replaced with “Hello.”, the selection of the undo button may revert the text displayed in the typing pane to “hrllo.”; this suggests that when “Hello.” is replaced with “hrllo.” the period or punctuation mark replacement boundary that was detected is maintained (and maintain the detected designated symbol)).
 Because Wahlen and Clements address the issue of responding to a user interaction with a backspace button to correct suggested input that is incorrect, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of computing a prediction comprising predictive text items that include a detected designated symbol; and append the detected designated symbol to a predictive text, as suggested by Clements, into Wahlen’s computer-readable instructions performing operations, with a reasonable expectation of success, such that Wahlen’s computer-readable instructions performing operations is further modified to include prediction generation that generates a prediction replacement comprising predictive text items that include a designated boundary prediction punctuation mark and the operating system level API that handles an override trigger when a user input of pressing a backspace button is detected is modified such a second suggested text replaces the incorrect text and a second suggested text and maintains the period of the detected replacement boundary in a reverting correction to teach detecting a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user; computing a prediction comprising predictive text items that include the detected designated symbol; and based on the detected corrective action, automatically replacing the associated text that is incorrect with predictive text and maintain the detected designated symbol.  This modification would have been motivated by the desire to provide the user with a typing pane that is configured to replace the selected prediction by the input entered by the input entered via the entry mechanism (Clements [0015]).

Regarding dependent claim 17, claim 17 is a one or more computer storage media claim that is substantially the same as the computer-implemented method of claim 14.  Therefore, claim 17 is rejected for the same reason as claim 14.

Claims 2-3, 6-9, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejection of Claims 1, 10 and 16, and further in view of Patel, US 2017/0308290 A1.

Regarding dependent claim 2, Wahlen, in view of Clements, teach all the elements of claim 1.
Wahlen and Clements do not expressly teach wherein the predictive text is determined using a language model.
However, Patel teaches wherein the predictive text is determined using a language model ([0065] LM module 228 may receive a character or sequence of characters as input, and output one or more candidate characters, words, or phrases (wherein the predictive text) that LM module 228 identifies from a lexicon as being potential replacements for a sequence of characters that LM module 228 receives as input for a given language context (is determined using a language model)).  
	Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings wherein the predictive text is determined using a language model as suggested by Patel into Wahlen and Clements’ text input system, with a reasonable expectation of success, by further modifying Wahlen’s API with a text predictor that presents candidate words are derived based on language model.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by predicting candidate modifications to modify text that involve symbols (Patel [0001-0002]).

Regarding dependent claim 3, Wahlen, in view of Clements and Patel, teach the text input system of claim 2 wherein the language model is an n-gram language model comprising a plurality of n-grams extracted from a corpus of training data ( see Patel [0068] For instance, if P{N} represents the probability of an n-gram occurring in a message…and n-gram appearing in the same message…In some examples, LM module 228 may apply smoothing priors to each probability e.g. in situations where the model has only been trained on small amounts of training data; thus – the language model (wherein the language model) used by the LM module 228 is an n-gram language model (is an n-gram language model) to present n-gram appearing in the message based on n-gram probabilities derived from language model trained on training data (comprising a plurality of n-grams extracted from a corpus of training data)).

Regarding dependent claim 6, Wahlen, in view of Clements, teach all the elements of claim 1.  
Wahlen and Clements do not expressly teach wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor.  
However, Patel teaches wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor ([0065] FIG. 2 UI module 220 (wherein the composing region updater) to present one or more candidate words at suggestion regions of user interface 114A as shown FIG. 1A that may be potential replacements for a sequence of characters that language model LM module 228 receives as input for a given language context, [0067-0068] the lexicon of FIG. 2 computing device 210 may include a plurality of emoji symbols and language model LM module 228, that is an emoji-trained language model (associated with at least one language model), wherein as the LM module analyzes sequence of characters being input, the LM module may output the one or more candidate emoji symbols (a designated symbol from a plurality of designated symbols) to the suggestion regions, 119A-119C (used by a text predictor) per [0029], [0031] and FIG. 1A, within the UI module 220 (is configured to detect) receiving the candidate info from the LM module of computing device 210 per FIG. 2).  
	Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor as suggested by Patel into Wahlen and Clements' text input system, with a reasonable expectation of success, by further modifying Wahlen’s API with a text predictor that provides a plurality of emoji symbols to the suggestion region displayed for a user to select from wherein the plurality of emoji symbols candidates are derived based on language model of the text predictor.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by predicting candidate modifications to modify text that involve symbols (Patel [0001-0002]).

Regarding dependent claim 7, Wahlen, in view of Clements, teach all the elements of claim 1.
Wahlen and Clements do not expressly teach comprising a processor configured to add the designated symbol to the candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device.  
However, Patel teaches comprising a processor ([0003] computing system including at least one processor) configured to add the designated symbol to a candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device ([0042] UI module 120 on computing device 110 (the computing device) comprises text editing region 116C that is shown in FIG. 1B to comprise (configured to) of text “How about burgers” (to candidate text items) and a hamburger emoji appended (add the designated symbol to) to the portion of the text that has been entered by an user (and then offer a candidate text items with the added designated symbol to the user for input to) prior to detecting an input of “SEND” 116B).
Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings comprising a processor configured to add the designated symbol to the candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device as suggested by Patel into Wahlen and Clements’ text input system, with a reasonable expectation of success, by further modifying Wahlen’s computing device’s processor enabling adding of emoji symbols to candidate text and offering the candidate text with the added designated emoji symbols displayed to the user prior to detecting user input of a SEND command.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by predicting candidate modifications to modify text that involve symbols (Patel [0001-0002]).

Regarding dependent claim 8, Wahlen, in view of Clements and Patel, teach the text input system of claim 7 wherein the processor (see Patel [0003] computing system including at least one processor) is configured to add the designated symbol to the candidate text items in a manner related to a language model of the text input system (see Patel [0076] language model LM module 228 in FIG. 2 is executed by Processor 240 on computing device 210 (is configured to).  [0069-0070] the language model of LM module 228 may be trained based on text and emoji symbols entered by a large group of users and based on the training generate rules for the language model for matching emoji symbols (to add the designated symbol) for different portions of text (to the candidate text).  This generate global rules for the language model used by LM module 228 for associating textual words to the frequently used emoji symbols (in a manner related to a language model of the text input system)).

Regarding dependent claim 9, Wahlen, in view of Clements and Patel, teach the text input system of claim 7 wherein the processor (see Patel [0003] computing system including at least one processor) is configured to add the designated symbol to the candidate text items in a manner related to each of a plurality of language models of the text input system (see Patel [0076] language model LM module 228 in FIG. 2 is executed by Processor 240 on computing device 210 (is configured to).  LM module 228 may make the append/replace determination separately for each particular emoji symbol by determining whether portions of text (to the candidate text items) are replaced or appended to (to add) by particular candidate emoji symbol (the designated symbol) based (in a manner related to each) on global or local rules of the language model (of a plurality of language models of the text input system)).

Regarding dependent claim 18, Wahlen, in view of Clements, teach all the elements of claim 17.
Wahlen and Clements do not expressly teach wherein the operations comprise adding the designated symbol to the candidate text items and offering the candidate text items with the added designated symbol to the user for input to the computing device.  
However, Patel teaches wherein the operations comprise adding the designated symbol to the candidate text items and offering the candidate text items with the added designated symbol to the user for input to the computing device ([0042] UI module 120 on computing device 110 (the computing device) comprises text editing region 116C that is shown in FIG. 1B to comprise (wherein the operations comprise) of text “How about burgers” (the candidate text items) and a hamburger emoji appended (adding the designated symbol to) to the portion of the text that has been entered by an user (and offering the candidate text items with the added designated symbol to the user for input to) prior to detecting an input of “SEND” 116B).
Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings wherein the operations comprise adding the designated symbol to the candidate text items and offering the candidate text items with the added designated symbol to the user for input to the computing device as suggested by Patel into Wahlen and Clements’ one or more computer storage media instructions, with a reasonable expectation of success, by further modifying instructions to include an operation enabling adding of emoji symbols to candidate text and offering the candidate text with the added designated emoji symbols displayed to the user prior to detecting user input of a SEND command.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by predicting candidate modifications to modify text that involve symbols (Patel [0001-0002]).

Regarding dependent claim 20, Wahlen, in view of Clements, teach all the elements of claim 16.
Wahlen and Clements do not expressly teach wherein the operations comprise adding the designated symbol to candidate text items in a manner related to a language model of the computing system. 
 However, Patel teaches wherein the operations comprise adding the designated symbol to candidate text items in a manner related to a language model of the computing system ([0076] language model LM module 228 in FIG. 2 is executed by Processor 240 on computing device 210 (wherein the operations comprise).  [0069-0070] the language model of LM module 228 may be trained based on text and emoji symbols entered by a large group of users and based on the training generate rules for the language model for matching emoji symbols (adding the designated symbol) for different portions of text (to the candidate text items).  This generate global rules for the language model used by LM module 228, e.g. executed by Processor 240 on computing device 210, for associating textual words to the frequently used emoji symbols (in a manner related to a language model of the computing system)).
Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings wherein the operations comprise adding the designated symbol to candidate text items in a manner related to a language model of the computing system as suggested by Patel into Wahlen and Clements’ one or more computer storage media instructions, with a reasonable expectation of success, by further modifying instructions to include an operation that trains a language model of a computing device for matching emoji symbols for different portions of text for associating textual words to frequently used emojis.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by predicting candidate modifications to modify text that involve symbols (Patel [0001-0002]).

Regarding dependent claim 15, claim 15 is a method claim that is substantially the same as the text input system of claim 6.  Therefore, claim 15 is rejected for the same reasons as claim 6.

Regarding dependent claim 19, claim 19 is a one or more computer storage media claim that is substantially the same as the text input system of claim 6.  Therefore, claim 19 is rejected for the same reason as claim 6.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejection of Claim 1, and further in view of Azose, US 2015/0149880 A1.

Regarding dependent claim 5, Wahlen, in view of Clements, teach the text input system of claim 1, further comprising the designated symbol (see Wahlen 3:50-62 all text entry on the computing device is handled by operating system level API that analyzes the user’s input of typed characters and upon entry of a terminating character (further comprising the designated symbol), e.g. a period, replaces the user’s typed characters with the predicted input); and wherein when the corrective action is taken, composing region is updated by replacing prediction with correct text and the designed symbol (the combination of Wahlen and Clements suggested that per Wahlen 3:50-62, 5:14-33 and 5:60-61 when a user override backspace triggers deleting of a suggested text (and wherein when the corrective action is taken), the inappropriate suggested text (prediction) displayed on the output element of the computing device can be replaced (a composing region is updated by replacing) by a second suggested text (with correct text) wherein per Clements [0230] the replacement via user corrective action appends in the replacement text the period detected as the designated replacement boundary (and the designated symbol)).
Wahlen and Clements do not expressly teach a text predictor configured to compute a prediction comprising predictive text items that include the designated symbol; replace the one of the plurality of text items with the prediction while maintaining the designated symbol.
However, Azose teaches a text predictor configured to compute a prediction comprising predictive text items that include a designated symbol ([0054-0055] IME module 6 (a text predictor) may effectively predict the desired punctuated character strings (a prediction comprising predictive text items that include a designated symbol) and may output the punctuated character strings for display according to the determined ranking (configured to compute)); replace one of a plurality of text items with the prediction while maintaining the designated symbol ([0035] IME module 6 may determine, based on a corpus that includes punctuated character strings previously entered by a user of computing device 2, one or more punctuated versions of the character string.  Furthermore, in some examples, the punctuated versions of the inputted character string may include one or more capitalized letters in place of non-capitalized letters in the inputted character string, or vice versa, [0036] IME module 6 may then receive an indication of user input to select one of the punctuated versions of the character string.  In response to receiving the indication of the user input to select a particular one of the punctuated versions of the character string, IME module 6 may output, for display, the particular punctuated version of the character string in place of the originally-entered character string, [0037] in response to receiving an indication that the user has finished inputting the character string, IME module 6 may output, for display, the one or more punctuated versions of the character string.  For instance, in this example, IME module 6 may determine that an inputted character string is complete when IME module 6 receives an indication of a user input corresponding to a “.” mark; thus – this suggests when IME module 6 receives an indication of a user input corresponding to a “.” mark then the IME module 6 determines that an input character string is complete and outputs for display determined (with the prediction) punctuated versions (while maintaining the designated symbol) of character strings previously entered by a user of computing device 2 of the inputted character string that include one or more capitalized letters in place of (replace) non-capitalized letters in the inputted character string (the one of a plurality of text items)).
	Because Wahlen, in view of Clements, and Azose address the same issue of editing suggested text with punctuation, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a text predictor configured to compute a prediction comprising predictive text items that include a designated symbol; replace one of a plurality of text items with the prediction while maintaining the designated symbol as suggested by Azose into Wahlen and Clements’ text input system such that when Wahlen and Clements’ text predictor sense the designated symbol as a prediction replacement boundary computed predictions comprising prediction text items that are based on punctuated determined previous versions of string characters input by the user with capitalized letters in place of non-capitalized letters in the inputted character string to be output for display to teach further comprising a text predictor configured to compute a prediction comprising predictive text items that include the designated symbol; replace the one of the plurality of text items with the prediction while maintaining the designated symbol; and wherein when the corrective action is taken, composing region is updated by replacing the prediction with correct text and the designated symbol.  This modification would have been motivated by the desire to provide the user improved text input speed by not needing the user to select keys corresponding to the one or more punctuation marks in the selected punctuated version of the character string (Azose [0019]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejection of Claim 10, and further in view of Brotherston et al. (hereinafter Brotherston), US 9,122,376 B1.

Regarding dependent claim 12, Wahlen, in view of Clements, teach the method of claim 10 comprising detecting the designated symbol by detecting a symbol which triggers an action (see Wahlen 3:50-62 all text entry on the computing device is handled by operating system level API that analyzes the user’s input of typed characters and upon entry of a terminating character (comprising detecting the designated symbol), e.g. a period (by detecting a symbol), replaces the user’s typed characters with the predicted input (which triggers an action)).
Wahlen and Clements do not expressly teach detecting a symbol which triggers autocompletion of at least some text items in a composing region.  
However, Brotherston teaches detecting a symbol which triggers autocompletion of at least some text items in a composing region (7:50-60, spacebar or punctuation key selection (detecting a symbol) corresponds (which triggers) an end of a word or end of character string such as character string s-l-e-e in FIG. 1 character string 4, FIG. 1 and 8:4-30, based on received raw character string 4, auto-completion AC module 22 may determine one or more auto-complete word suggestions from a lexicon based on raw character string 4 (autocompletion of at least some text items) to be displayed within edit region 16A (in a composing region) of UI module 20).
Because Wahlen, in view of Clements, and Brotherston address the same issue a text entry UI that detects entry of a punctuation symbol to triggers updates to text input by a user, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of detecting a symbol which triggers autocompletion of at least some text items in the composing region as suggested by Brotherston into Wahlen and Clements’ computer-implemented method, with a reasonable expectation of success, such that Wahlen’s operating system level API is further modified to trigger display of one or more auto-complete word suggests to be displayed within the edit region when a punctuation key is selected by the user as suggested by Brotherston to teach wherein the composing region updater is configured to detect the designated symbol by detecting a symbol which triggers autocompletion of at least some text items in the composing region.  This modification would have been motivated by the desire to provide the user an auto-completion system to replace user-entered text with one or more words consistent with the user’s intended text (Brotherston 1:17-27). 

Response to Arguments
Applicant’s amendments and remarks filed 9/7/2022 regarding the claim objections to claims 5, 7, 11-13 and 20 are persuasive, consequently, the said claim objections set forth in the Office Action dated 4/7/2022 are hereby withdrawn.
Applicant’s remarks filed 9/7/2022 on pages 7-8 regarding claims 1-6 not being interpreted under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  Regarding claims 1-6 not being interpreted under 35 U.S.C. 112(f), Applicant alleges within the remarks on pages 6-7 that claims 1-6 fails to meet the 3-prong analysis and does not use the phrase ‘means for’ or ‘steps for’ hence 35 U.S.C. 112 (f) is not invoked per MPEP 2181.  Examiner respectfully disagrees with the Applicant’s arguments.  Claims 2 and 3 have been previously amended and thus need not be interpreted under 35 U.S.C. 112 (f).  Claims 1 and 4-6 includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f), as noted in more detail in the Action above, because the claim limitation(s) uses a nonce term as a generic placeholders that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier and thus claims 1 and 4-6 are interpreted under 35 U.S.C. 112(f) per MPEP 2181.I 3-prong analysis prong (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.
Applicant’s remarks filed 9/7/2022 on pages 8-11 traversing rejections for claims 1-20 have been fully considered but they are moot in view of the new ground of rejection under 35 U.S.C. 103 for the independent claims as unpatentable over Whalen in view of Clements.  

Conclusion	                                                                                                                                                                                         
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHANG, US 2019/0018841 A1 (Jan. 17, 2019) ([0030] The process of performing text preprocessing on the original description information can include, but is not limited to, performing at least one of the following on the original description information: connecting-symbol retention processing, case conversion processing, spelling consistency check processing, word segmentation processing, spelling correction processing, and noun lemmatization processing; [0034] Based on the foregoing, formats that need to be retained may be designated in advance for symbols such as a hyphen, a single quotation mark, or a percent sign. During the connecting-symbol retention processing performed on the original description information, it may be determined whether the original description information includes a hyphen, a single quotation mark, or a percent sign that conforms to a designated format. If the inclusion of such symbols conforms to a designated format, the hyphen, single quotation mark, or percent sign that conforms to the designated format can be retained. A hyphen, a single quotation mark, a percent sign, or another connecting symbol that exists in the original description information but does not conform to the designated formats can be deleted).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
                                                                                                                                                                                                      
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143